UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6052


JOHNATHAN LEE SMITH, a/k/a Johnathan L. X. Smith, a/k/a
Johnathan Lee X Smith,

                Plaintiff - Appellant,

          v.

LAWRENCE WANG, M.D.; A. GILES, Nurse; P. MCHALKO, Nurse; D.
GILES, Nurse; C. WATSON, Unit Manager; M. SMITH, Sergeant of
Security; J. LUTHER, Officer; K. UNDERWOOD, Officer; J.
MORRISON, Officer; P. PAGET, Officer; J. BRUMFIELD, Officer; S.
FARMER, Rehabilitation Counselor; V. BRYON, Rehabilitation
Counselor; JEFFREY DILLMAN, Warden; JOHN GARMAN, Regional
Director,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:09-cv-00370-sgw-mfu)


Submitted:   May 19, 2011                         Decided:   May 24, 2011


Before TRAXLER,    Chief    Judge,   and   AGEE   and   KEENAN,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Johnathan Lee Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Johnathan    Lee    Smith       appeals    the    district   court’s

orders dismissing without prejudice his civil rights complaint

and his motion for reconsideration.            We have reviewed the record

and find no reversible error.              Accordingly, we affirm for the

reasons stated by the district court.                See Smith v. Wang, No.

7:09-cv-00370-sgw-mfu (W.D. Va. Sept. 7, 2010; Dec. 7, 2010).

We   dispense   with   oral   argument      because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                       2